Citation Nr: 0124324	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  01-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for neck pain.

3. Entitlement to service connection for back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from June 1996 to June 2000.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee,  Department of Veterans Affairs (VA) Regional 
Office (RO). 

The record reflects that the appellant failed to appear for a 
personal hearing, scheduled to be conducted at the RO in 
August 2001.  Examination of the letter advising the 
appellant of the scheduling of the hearing reveals that it 
was forwarded to the appellant at his last known address.  
The letter was returned to the RO as undeliverable.  
Handwritten notations on the returned letter indicate 
subsequent attempts were undertaken to locate the appellant's 
last-known address.  The notations indicate that the RO's 
attempt to locate the appellant through an internet service 
did not reveal the appellant's whereabouts, and that the 
appellant's service representative was unable to assist in 
this endeavor.  

The record further indicates no further contact was made by 
the appellant to the RO, subsequent to the return of the 
letter advising the appellant of the scheduling of the 
hearing.  Given the appellant's apparent failure to report 
for the hearing, request a continuance or advise the RO of 
his whereabouts, the Board will proceed to review the issues 
on appeal.  See 38 C.F.R. § 20.702(d).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
in part that upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. 38 
U.S.C. § 5103.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C. § 5103A; 
see VCAA, Pub. L. No. 106-475, 114 Stat. 2096, (2000).

The record shows that through the March 2001 Statement of the 
Case, the appellant was advised of relevant portions of the 
VCAA, as well as of the evidence then of record as to the 
three claims under appellate review.  The Statement of the 
Case further referenced a letter furnished to the appellant 
dated in August 2000, detailing in part that the appellant 
was required under the then-applicable law to provide 
substantiating evidence in support of his claim.  

Of particular note in the August 2000 communication, the 
appellant was specifically advised of the need to furnish 
medical evidence demonstrating that he had the disabilities 
he claimed.  The record does not show that the Statement of 
the Case, or the August 2000 letter, was returned to the RO 
as undelivered.  Because these letters have not been returned 
as undelivered, the law presumes the appellant received them, 
in the absence of clear evidence to the contrary.  See 
Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  

In his substantive appeal, the appellant did not report the 
existence of any further medical or lay evidence that had not 
been obtained.  Instead, he argued that active duty medical 
records were sufficient evidence to grant him service 
connection for the disorders in question.  The record does 
not show that the appellant has further contacted VA, or 
advised it of his current whereabouts.  

The Board has carefully reviewed the evidence of record in 
light of the VCAA and other applicable law, and is of the 
opinion that this matter is ready for appellate review.  The 
appellant has clearly been advised both of the specific 
provisions of the VCAA and how they relate to his claim - in 
other words, the appellant is aware of the evidence needed to 
substantiate his claim.  The VCAA provides in this regard 
that except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  38 U.S.C. § 
5107(a).  Because the appellant has been advised of these 
provisions, and has not informed VA of the existence of any 
further information which would substantiate his claim or 
informed VA of his whereabouts, no further developmental 
action is warranted and the claim is ready for appellate 
review.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993), 
[Observing that in the "normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him"].


FINDINGS OF FACT

1. The appellant does not have hearing loss that is a result 
of any incident of military service.

2. The appellant does not have a neck or back disorder that 
is a result of any incident of military service.  

CONCLUSIONS OF LAW

1. Hearing loss was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303. (2000)

2. Neck and back disorders were not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000)
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records reveal that while 
serving on active duty in November 1996, the appellant was 
treated for neck and back pain of two months duration.  There 
are no further references to any neck or back pain or similar 
symptoms in the appellant's service medical records.  

Of record are the following service department audiological 
evaluations, showing the pure tone thresholds, in decibels:  

June 
1996


HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
10
LEFT
5
0
0
15
20


September 
1996


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
20
LEFT
5
0
0
0
15


January 
1997


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
5
10
20
10

November 
1997


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
10
LEFT
0
10
10
10
25




December 
1998


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
15
LEFT
0
0
10
20
20

The appellant underwent a service department physical 
examination in April 2000, prior to his discharge from active 
duty.  He denied experiencing hearing loss, swollen or 
painful joints, arthritis or associated symptoms, and 
recurrent back pain.
The military medical examiner made no mention of any neck or 
back pain, and found that the appellant's upper extremities 
and spine were normal.  


Service Connection for Hearing Loss

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to be manifested to a compensable degree within one 
year after a veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this matter, the medical evidence does not reflect that 
the appellant has hearing loss as claimed.  Because the 
evidence does not therefore show the appellant has a hearing 
disability, the claim is denied.  See Brammer v. Derwinski,  
3 Vet. App. 223 (1992) [Holding that because the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident has resulted 
in a disability, in the absence of proof of a present 
disability, there is no valid claim presented.].  

As noted above, the VCAA specifically requires that VA assist 
one seeking benefits in the development of the claim, by 
according the claimant a medical examination and retrieving 
substantiating evidence.  Specifically as to this matter, the 
appellant was advised of the provisions of applicable 
regulation through the Statement of the Case forwarded in 
March 2001.  As noted above, the appellant's sole response to 
this advisement was to proffer his service medical records as 
supportive of his claim.  In this circumstance, and because 
the appellant's whereabouts are unknown, no further 
development of the claim is warranted.

Service Connection for Neck and Back Pain.  

With the exception of a November 1996 notation of treatment 
for neck and back pain, the appellant's service medical 
records are devoid of any mention of symptoms that may be 
associated with the disorders he claims.  In particular, the 
appellant specifically denied such symptoms in the April 2000 
pre-separation physical examination questionnaire.

As noted, a predicate requirement for the granting of service 
connection is that there must be evidence of a current 
disability.  In this matter, there is no evidence of a neck 
or back disability, and by his apparent unwillingness to 
advise VA of his whereabouts, the appellant has foreclosed 
all further inquiry.

As noted above, the VCAA specifically requires that VA assist 
one seeking benefits in the development of the claim, by 
according the claimant a medical examination and retrieving 
substantiating evidence.  Specifically as to this matter, the 
appellant was advised of the provisions of applicable 
regulation through the Statement of the Case forwarded in 
March 2001.  As noted above, the appellant's sole response to 
this advisement was to proffer his service medical records as 
supportive of his claim.  In this circumstance, and because 
the appellant's whereabouts are unknown, no further 
development of the claim is warranted.

Because the preponderance of the evidence of record is 
against the claim, service connection for a neck and back 
disorder is denied.   

ORDER

Service connection for hearing loss is denied.

Service connection for a disorder characterized as neck pain 
is denied.  

Service connection for a disorder characterized as back pain 
is denied.  






		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 



